        Case 8-20-72474-las               Doc 63       Filed 12/04/20    Entered 12/04/20 11:29:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                                  Chapter 11

Moustache Brewing Co. LLC,                                              Case No. 8-20-72474-las

                             Debtor.
---------------------------------------------------------------x

                ORDER AWARDING FIRST AND FINAL ALLOWANCE OF
                COMPENSATION AND REIMBURSEMENT OF EXPENSES
               TO PIERCE MCCOY, PLLC AS COUNSEL FOR THE DEBTOR

             Upon the application, dated October 30, 2020 (the “Application”) [Dkt. No. 58], of

    Pierce McCoy, PLLC (“Pierce McCoy”), counsel to debtor Moustache Brewing Co. LLC

    (the “Debtor”) seeking a first and final allowance of compensation and reimbursement of

    expenses for the period of July 21, 2020 through October 21, 2020; and it appearing that

    good and sufficient notice of the Application has been given; and a hearing on the

    Application having been held before this Court on December 3, 2020; and no opposition

    having been filed; and after due deliberation, it is hereby

        ORDERED, that the Application is granted to the extent provided herein; and it is
    further

         ORDERED, that Pierce McCoy, is awarded final compensation in the amount of

    $25,000.00 with reimbursement of expenses in the amount of $1,147.78; and it is

    further




                                                              1
    Case 8-20-72474-las     Doc 63    Filed 12/04/20    Entered 12/04/20 11:29:43




     ORDERED, that Pierce McCoy is authorized to apply any and all money held in

 retainer toward the amount of compensation and reimbursement of expenses allowed

 herein, to the extent that such fees and expenses have not already been paid.




                                                        ____________________________
Dated: December 4, 2020                                        Louis A. Scarcella
       Central Islip, New York                          United States Bankruptcy Judge


                                           2
